NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DERRICK KENO,                                 )
a/k/a DERRICK DEVON KENO, JR.,                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1230
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug and Debra Johnes
Riva, Judges.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Derrick Keno, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.